President.
The transcript returned, is altogether insufficient to warrant the issuing an execution: 1st. It does not appear for what the action was brought: it should appear, so that a judgmeut rendered on such cause of action might be pleaded in bar to another suit for the same cause, or whether it was debt on simple contract on speciality or matter of record; 2d, there is no judgment rendered. It is not sufficient to say judgment for plaintiff, without adding for what, (whether debt, damages or costs) such judgment is rendered. There are parts of words and figures, the meaning of all which may be conjectured; but the record of a justice’s court is not to be supplied by conjecture — for what the suit was brought, and what the proceedings were upon such suit, must distinctly and wholly appear on the transcript, and will appear, if the magistrate is at all attentive to his duty. The principal difficulty in this case, is to determine what judgment ought to be given : if there was an erroneous judgment, it might be reversed; but here is no judgment at all; the whole proceeding seems to be merely void for uncertainty. Considering the provisions of the statute, however, a judgment of reversal seems the only way in which justice can be done. Judgment of Justice reversed.